DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 13 and 19 are objected to because of the following informalities:  
It appears that claims 12, 13 and 19 should depend from claim 11. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference 2010 00852 A.
Regarding claims 1, 2, 11, 12 and 20, Japanese reference 2010 00852 A discloses a vehicle front structure in a motor chamber arranged in a front portion of a vehicle, the vehicle front structure comprising: a motor chamber arranged in a front position of the vehicle; an internal combustion engine disposed in the motor chamber; a cowl member (34) that is formed to extend in a vehicle width direction and bulge to the front from a rear side of the motor chamber; power unit (170 that is fixed to a right side frame or left side frame in the motor chamber, has a lower portion fixed to a vehicle body, and configured to drive the vehicle by electricity; and a fuel pipe configured to couple an internal combustion engine in the motor chamber and a fuel tank (15) arranged in a rear side of the vehicle, wherein a protection bracket (70) is provided on an upper surface of the power unit, and configured to (depending on the nature of the collision) abut the cowl member in the case where a frontal collision of the vehicle occurs and the power unit moves downward to the rear as shown in Figures 13 and 17.
Regarding claim 3 and 13, Japanese reference 2010 00852 A already discloses a projected section of the bracket hat is projected upward in a front view.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 6-8, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being obvious over Japanese reference 2010 00852 A in view of Shiba US 2017/0015199 A1.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 4, 6-8, 14, 16-18, Japanese reference 2010 00852 A discloses a vehicle front structure in a motor chamber arranged in a front portion of a vehicle but does not show the projected section of the protection bracket) is formed at a center in the vehicle width direction of the projection bracket in the front view (claims 4 and 14); a high-voltage harness couples the power unit and a battery arranged at a center of the vehicle (claims 6 and 16), wherein the protection bracket is formed such that a length of a connector of high-voltage harness in the front view, and is arranged adjacent to the connector of the high-voltage harness (claims 7, 8, 17 and 18).
Shiba US 2017/0015199 A1 teaches a vehicle front structure, wherein the projected section of the protection bracket (40) is formed at a center in the vehicle width direction of the projection bracket in the front view (claims 4 and 14); a high-voltage harness (24) couples the power unit and a battery arranged at a center of the vehicle (claims 6 and 16), wherein the protection bracket is formed such that a length of a connector of high-voltage harness in the front view, and is arranged adjacent to the connector of the high-voltage harness (claims 7, 8, 17 and 18) as shown in Figures 1, 2 and 4. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vehicle front structure of Japanese reference 2010 00852 A with a projected section of the protection bracket is formed at a center in the vehicle width direction of the projection bracket in the front view, as taught by Shiba US 2017/0015199 A1, as a matter of design choice.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vehicle front structure of Japanese reference 2010 00852 A with a high-voltage harness, as taught by Shiba US 2017/0015199 A1, in order to supplies power and electric control signals throughout the vehicle through connectors, cables and other distributors.  
Claim 9, 10 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Japanese reference 2010 00852 A in view of Hosaka et al. US 10,661,668 B2.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 9, 10 and 19, Japanese reference 2010 00852 A discloses a vehicle front structure in a motor chamber arranged in a front portion of a vehicle but does not show wherein the power supply comprises a junction box, an inverter, and a motor, and the junction box, the inverted and the motor are stacked in a vertical direction in relation to a top and bottom of the vehicle.
Hosaka et al. US 10,661,668 B2 teaches a power conversion apparatus (100) has a charging device (14) for charging an external power source (20) to a cell (30); an inverter (13) for converting the current of the cell (30) from direct current to alternating current and supplying the current to a motor (40); and a junction box (15) for relaying an electrical connection as shown in FIG. 1. The junction box, the inverter and the motor are stacked in a vertical direction in relationship to a top and bottom of the vehicle as shown in Figure 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vehicle front structure of Japanese reference 2010 00852 A with a power supply, in order to provide power to the vehicle. 
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other vehicle front structures  similar to that of the current invention. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612